 1                             UNITED STATES DISTRICT COURT

 2                            EASTERN DISTRICT OF CALIFORNIA

 3
   JESSE MONTELONGO, an individual;                      Case No.: 1:15-cv-01605-TLN-BAM
 4 VICTORIA MONTELONGO, an individual;
   THERESA LOZANO, an individual; J.M., a
 5 minor, by and through his Guardian Ad Litem,          ORDER GRANTING
                                                         PLAINTIFFS’ REQUEST TO FILE
 6 RUBY MORALES; E.M., a minor, by and                   UNDER SEAL DOCUMENTS IN
   through his Guardian Ad Litem, RUBY
                                                         SUPPORT OF PLAINTIFFS’
 7 MORALES; ALE. M., a minor by and through
   her Guardian Ad Litem, ADOLFO                         OPPOSITION TO DEFENDANTS’
 8 GONZALEZ; ALI. M., a minor by and                     MOTION FOR SUMMARY
   through her Guardian Ad Litem, ADOLFO                 JUDGMENT, OR IN THE
 9 GONZALEZ; ALA. M., a minor by and                     ALTERNATIVE, SUMMARY
                                                         ADJUDICATION
10 through her Guardian Ad Litem, ADOLFO
   GONZALEZ;
11                                                       Judge: Hon. Troy L. Nunley
                              Plaintiff,                 Date:  September 5, 2019
12                                                       Time: 2:00 p.m.
           vs.
                                                         Crtrm: 2, 15th Floor
13
                                                         Trial Date: January 13, 2020
14 The CITY OF MODESTO, a municipal
   corporation; DAVE WALLACE, individually
15 and in his capacity as an officer for the CITY
   OF MODESTO Police Department; and
16 DOES 1-25, inclusive, individually and in
   their capacities as law enforcement agents
17 and/or personnel for the CITY OF MODESTO

18 Police Department;
                                Defendants.
19

20

21     Plaintiffs’ request to file under seal certain documents in support of Plaintiffs’ Opposition to

22 Defendants’ Motion for Summary Judgment is GRANTED. The Clerk is directed to file the

23 following UNDER SEAL:

24     1) A true and correct copy of excerpts from the deposition of Plaintiff Victoria Montelongo,

25         taken in this matter on August 8, 2018, “Exhibit B” to Plaintiffs’ Opposition;

26     2) A true and correct copy of excerpts from the deposition of Plaintiff Alina Alvarado, taken

27         in this matter on August 8, 2018, “Exhibit C” to Plaintiffs’ Opposition;



                                                     1
 1     3) A true and correct copy of Officer Michael Callahan’s Body Camera footage on the date

 2        of the subject incident, “Exhibit E” to Plaintiffs’ Opposition;

 3     4) A true and correct recording of a 911 call made by Teresa Lozano on October 17, 2014,

 4        “First 911 Call,” “Exhibit F” to Plaintiffs’ Opposition;

 5     5) A true and correct recording of a second 911 call made by Teresa Lozano on October 17,

 6        2014, “Second 911 Call,” “Exhibit G” to Plaintiffs’ Opposition;

 7     6) A true and correct recording of a dispatch call on October 17, 2014, Bates stamped

 8        ML000046, “Exhibit I” to Plaintiffs’ Opposition;

 9     7) A true and correct copy of a transcription of Officer Michael Callahan’s Statement to

10        Detective Michael Hicks, at page 3, “Exhibit J” to Plaintiffs’ Opposition;

11     8) A true and correct copy of a transcription of Defendant Dave Wallace’s statement to

12        Detective Rafael Vega, at page 18, “Exhibit K” to Plaintiffs’ Opposition;

13     9) A true and correct copy of Defendant Dave Wallace’s Body Camera footage on the date of

14        the subject incident, “Exhibit O” to Plaintiffs’ Opposition.

15     The documents are to remain sealed unless and until further order of this Court.

16     IT IS SO ORDERED.

17 Dated: September 3, 2019

18

19

20                                        Troy L. Nunley
                                          United States District Judge
21

22

23

24

25

26
27



                                                   2
